Citation Nr: 0619402	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death on the basis of 38 U.S.C.A. § 1151.

3.  Entitlement to Dependency and Indemnity (DIC) benefits 
pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service in the Marine Corps from 
January 1952 to April 1957.  He died in August 2001.

During his lifetime, service connection was in effect for 
disabilities associated with injuries suffered in August 1956 
which include traumatic amputation involving one arm.  

At the time of his death, service connection was in effect as 
follows: below the left elbow amputation, with satisfactory 
stump, rated as 70 percent disabling from May 1, 1957; status 
post right shoulder rotator cuff tear with impingement 
syndrome and post operative right acromioplasty, rated as 30 
percent from August 29, 1996; as 100 percent from January 15, 
1997; and as 30 percent from August 11, 1997; and shell 
fragment wound residuals involving Muscle Groups I and V, 
left shoulder and arm, rated as 20 percent disabling from May 
1, 1957.  The combined schedular rating has been at a minium 
of 80 percent from May 1957, and a minimum of 90 percent from 
August 1996.  The veteran was in receipt of special monthly 
compensation on account of anatomical loss of one hand from 
1957; and a 100 percent based on total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from January 15, 1997.

The appellant, who is the veteran's surviving spouse, has 
been found to be entitled to Dependents' Educational 
Assistance benefits. 

In a VA Form 9, dated and received in April 2004, the 
appellant indicated that her appeal was on the general issue 
of entitlement to service connection for the cause of the 
veteran's death.  However, during the course of the appeal, 
it has become clear that the allegations in regard to the 
sole pending issue are based on several theories, and each 
must be fully addressed.  The Board finds that the issues as 
shown on the front cover have been fully prepared for 
appellate review, and best encompass all aspects of her 
pending appellate claims. 

Issues ## 1 and 2 are addressed in the REMAND portion of the 
decision below and  are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At the time of his death in August 2001, service 
connection was in effect for below the left elbow amputation, 
with satisfactory stump, rated as 70 percent disabling from 
May 1, 1957; status post right shoulder rotator cuff tear 
with impingement syndrome and post operative right 
acromioplasty, rated as 30 percent from August 29, 1996; as 
100 percent from January 15, 1997; and as 30 percent from 
August 11, 1997; and shell fragment wound residuals involving 
Muscle Groups I and V, left shoulder and arm, rated as 20 
percent disabling from May 1, 1957.  The combined schedular 
rating has been at a minium of 80 percent from May 1957, and 
a minimum of 90 percent from August 1996.  The veteran was in 
receipt of special monthly compensation on account of 
anatomical loss of one hand from 1957; and a 100 percent 
based on total rating based on individual unemployability due 
to service-connected disabilities (TDIU) from January 15, 
1997.

2.  The veteran's service-connected disabilities were not 
rated as 100 percent disabled for a period of 10 years 
immediately prior to his death.



CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 
3.159 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

With regard to issue # 3, the Board would note that a number 
of procedural changes have taken place in the recent past 
which were intended to ensure the protection of an 
appellant's due process.  In this instance, the appellant has 
been provided with Statements of the Case (SOC), SSOC's, and 
other documents relating the pertinent regulatory provisions.  
The Board is satisfied that all due process requirements 
including within VCAA and applicable judicial mandates have 
been fulfilled and that all due process rights of the 
appellant have been fully protected and addressed as they 
relate to this issue only.

Criteria

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318.

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was recently 
revised.  The prior version of § 3.22 had stated that DIC 
benefits would be provided when a veteran "was in receipt of 
or for any reason . . . was not in receipt of but would have 
been entitled to receive compensation at the time of death." 
38 C.F.R. § 3.22(a)(2).  The revised regulation replaced this 
broad permissive statement with seven enumerated exceptions, 
including providing for the reopening of claims only on 
grounds of CUE. 38 C.F.R. § 3.22 (2005).  The revised 38 
C.F.R. § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining the "entitled to receive" language as follows: 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.

The January 2000 revision of sections 3.22 and 3.54 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388- 
3392 (Jan. 21, 2000).  In light of this position taken by the 
Secretary in the Supplementary Information that accompanied 
the January 2000 rule changes, the Board finds that 
entitlement to section 1318 DIC benefits can not be 
established by way of hypothetical entitlement, no matter 
when the claim was filed. c.f. Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (containing dicta that the revisions to 38 
C.F.R. § 3.22 which defined "entitled to receive" so as to 
exclude the "hypothetically" entitled-to-receive basis could 
not be applied if it would lead to a less advantageous result 
to the appellant).  The Board's interpretation is confirmed 
by the decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).

For clarification, it is noted that in Wingo v. West, 11 Vet. 
App. 307 (1998), the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period.  The Court concluded 
that the language of 38 C.F.R. § 3.22(a) would permit a DIC 
award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 38 C.F.R. § 
3.22 (2005).  That final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute or would have 
established such a right if not for CUE by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 3.22 were "interpretative", the amendments did 
not make "new law" but merely interpreted existing law, that 
is, the amendments clarified the meaning that the statute had 
all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.   

Factual Background

The veteran's service-connected disabilities are delineated 
above.  At the time of his death, service connection was in 
effect as follows: below the left elbow amputation, with 
satisfactory stump, rated as 70 percent disabling from May 1, 
1957; status post right shoulder rotator cuff tear with 
impingement syndrome and post operative right acromioplasty, 
rated as 30 percent from August 29, 1996; as 100 percent from 
January 15, 1997; and as 30 percent from August 11, 1997; and 
shell fragment wound residuals involving Muscle Groups I and 
V, left shoulder and arm, rated as 20 percent disabling from 
May 1, 1957.  The combined schedular rating has been at a 
minium of 80 percent from May 1957, and a minimum of 90 
percent from August 1996.  The veteran was in receipt of 
special monthly compensation on account of anatomical loss of 
one hand from 1957; and a 100 percent based on total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) from January 15, 1997.

In this case, there is no claim or evidence to support a 
claim of CUE in any pertinent decision.  And while the 
veteran had significant service-connected disabilities from 
the time of his separation from service, a 100 percent rating 
was not assigned until the assignment of the TDIU from 
January 1997.  Since he did not fulfill the requirements of 
the provisions of 38 U.S.C.A. 1318, the claim, on this basis, 
must be denied on legal grounds.  Where the law is 
dispositive, the claim must be denied on the basis of absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the appeal for DIC on this basis is 
denied as a matter of law.

ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.  


REMAND

It appears that most if not all of the veteran's terminal VA 
clinical records are in the file, and they encompass multiple 
folders.

The veteran was admitted to VA hospitalization for treatment 
of cardiovascular problems in January 2001 to include a right 
carotid endarterectomy.  In April 2001, he was hospitalized 
for carotid stenosis and underwent a left carotid 
endarterectomy.  He was noted to have a history of coronary 
artery disease and myocardial infarction.  Some clinical 
records and memoranda in the file refer to problems 
encountered during his care and exchanges between physicians 
and other staff and family as to concerns in that regard.

In June 2001, he was diagnosed with esophagal cancer.  He 
thereafter received hospice care and died on August [redacted], 2001.  
The death certificate showed the cause of death as esophageal 
cancer, said to be of 3 months duration.
 
The theories upon which the appellant and others have pursued 
the claim relate to (a) whether he was entitled to benefits 
based on a total permanent rating for a requisite period of 
time (1318); (b) whether his service-connected disabilities 
impacted on his death to include his ability to receive 
treatment; and finally, (c) whether his care during his 
terminal period by VA was appropriate or negligent under 
various bases (1151).  The theories encompassed under (a) 
have been addressed above in the denial decision.  However, 
the other two theories must be further developed for an 
equitable resolution of the claim.

In the instance of (c) above, it is argued that he was 
treated with neglect by VA; that his cancer was ignored and 
entirely misdiagnosed, and then not properly diagnosed and/or 
treated until it was too late.  

A letter is of record from DW, apparently the veteran's 
daughter.  She argues that he had been choking all along, a 
sign of his cancer, and that this was ignored by VA.  She 
further indicated that throughout his final care, had the 
right testing been done by VA, it would have been found to be 
cancer which could have then been treated.  She also stated 
that eventually her mother had taken the veteran to a private 
hospital where they addressed the symptoms and found the 
cancer.  [It is unclear that such private records are all 
available in the file].  

And while numerous clinical records are in the file, 
comprehensive and detailed medical opinions are not now 
available to answer these primary and pivotal questions.

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

During the course of this appeal, numerous revisions have 
taken place with regard to the obligation of VA to assist 
with obtaining evidence and related matters.  The Board finds 
that additional development to include medical opinions would 
be of probable benefit.

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the appellant must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361(b).

Inasmuch as there is no medical opinion of record that 
specifically addresses the medical issues raised under 38 
U.S.C.A. § 1151 in this claim, filed after October 1, 1997 
(and because of the complexity of the medical questions 
raised), additional and more detailed opinions are necessary 
prior to final appellate review.  New regulations 
implementing 38 U.S.C.A. § 1151 went into effect on September 
2, 2004.   

Service connection for the cause of a veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Service connection also may be granted with evidence 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2005).

As to the principal cause of death, the regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto." 38 C.F.R. § 3.312(b) (2005).

A contributory cause of death, however, is inherently one not 
related to a principal cause. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link.  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  

Based on the evidence of record, and in order to ensure due 
process to the appellant, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  

Specifica
lly, she 
should be 
asked to 
provide 
further 
documenta
tion as 
to any 
other 
care the 
veteran 
may have 
had prior 
to his 
death 
relating 
to his 
cancer 
symptoms, 
including 
private 
facilitie
s and 
physician
s, and 
either 
provide 
such 
records, 
or after 
appropria
te 
release, 
VA should 
assist 
her in 
obtaining 
same.

2.  The 
case 
should 
then be 
forwarded 
to 
pertinent 
VA 
physician
s for 
opinions 
on the 
following
: (a) did 
the 
veteran's 
service-
connected 
disabilit
ies have 
any 
impact on 
his 
terminal 
illness(e
s) and/or 
treatment
, or 
otherwise 
render 
him less 
able to 
withstand 
the 
rigors 
thereof; 
(b) did 
any VA 
treatment 
result in 
additiona
l 
disabilit
y, and 
the 
proximate 
cause of 
the 
disabilit
y was 
carelessn
ess, 
negligenc
e, lack 
of proper 
skill, 
error in 
judgment, 
or 
similar 
instance 
of fault 
on VA's 
part in 
furnishin
g the 
medical 
or 
surgical 
treatment
, or the 
proximate 
cause of 
additiona
l 
disabilit
y was an 
event 
which was 
not 
reasonabl
y 
foreseeab
le.

3.  The 
case 
should 
then be 
reviewed 
by the RO 
under all 
alternati
ve 
theories 
and 
utilizing 
all 
pertinent 
criteria.  
If the 
decision 
remains 
unsatisfa
ctory to 
the 
appellant
, a SSOC 
should be 
prepared, 
and the 
appellant 
and her 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
appellant 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


